Citation Nr: 1636351	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  13-00 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen service connection for the cause of the Veteran's death.  

2.  Entitlement to death pension.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to November 1983.  He died in April 1997.  The appellant claims as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal was previously before the Board in November 2013, at which time it was remanded for additional development.  Among the development ordered by the Board was clarification of a June 2013 response from the appellant regarding whether she desired an optional hearing before a Veterans Law Judge, and of what type.  While the RO sent the appellant a January 2014 letter, this letter did not ask her to clarify the type of Board hearing she desired.  In her January 2014 response, she also did not address the topic of the type of hearing requested.  

The Board subsequently sent the appellant an August 2016 letter, but she has not to date responded to this letter.  Thus, based on her prior communications with VA, the Board will presume she desires a video hearing at the RO, as such a hearing will likely be most convenient to her, and this claim is remanded to afford her such a hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video hearing in proper docket order before a Veterans Law Judge.  She and her representative should be afforded timely and appropriate notice of the time, date, and location of this hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

